NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 08/17/2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s amendments filed 08/17/2022, claims 1-20, 22, 23, and 30-40 were cancelled, claims 21, 24, and 25 were amended, and new claims 41-46 were added.  Claims 21, 24-29, and 41-46, as filed on 08/17/2022, are currently pending and considered below.

Information Disclosure Statement
In the Non-Final Rejection, dated 05/17/2022, the Office stated that the IDS submitted on 08/19/2020 included hundreds of references immaterial to the patentability of applicant’s invention, and which appear to have not been reviewed for relevance to the instant application prior to submission.
Applicant argues the following in page 1, section B, of the arguments filed 08/17/2022: “Applicant has made a good faith effort to submit all references that have come to its attention and that fall within categories that might arguably render the references material, so that the Examiner may have the benefit of all possibly material information and so as to preclude any allegation that Applicant has not fully complied with its duty of candor and good faith.”  Emphasis added.
In response, the Office reiterates that in order to efficiently utilize the limited examination time afforded to all applicants, the Office requires all information disclosure statements to be constrained to include only those references which are material to the patentability of applicant’s invention.  Refer to 37 CFR 1.56, “Duty to disclose information material to patentability,” and MPEP § 2001.05, “Materiality under 37 CFR 1.56(b).”
In the Non-Final Rejection, dated 05/17/2022, the foreign references, TW I339127 and CN 203989681 U included in the IDS submitted on 08/19/2020 were not considered by the examiner because of applicant’s failure to provide corresponding English translations.  Applicant’s arguments, filed 08/17/2022, page 2, section B, are persuasive with regard to this matter.  Accordingly, the examiner has considered the foreign references, TW I339127 and CN 203989681 U.

Terminal Disclaimer
The terminal disclaimer filed on 08/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S> Patent Number 10,252,109 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The objections to the abstract of the disclosure, and the specification and claim objections have been obviated in view of applicant’s amendments and arguments filed 08/17/2022.  The nonstatutory double patenting rejections of claims 21-29 have been obviated in view of applicant’s terminal disclaimer filed on 08/17/2022, see above, and were withdrawn.  The rejection of claim 21 under 35 U.S.C. § 102(a)(1) was withdrawn in view of applicant’s amendments and arguments filed 08/17/2022.  The rejections of claims 22 and 29 under 35 U.S.C. § 103 were withdrawn in view of applicant’s amendments and arguments filed 08/17/2022.
Claims 21, 24-29, and 41-46, as filed on 08/17/2022, and as amended in accordance with the examiner’s amendment, see below, are allowable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Paul Taylor (Registration Number 57,271) on 08/24/2022.

The application has been amended as follows:
In claim 21, line 15, “a user” has been replaced with --- the user ---.

In claim 25, lines 2-3, “a weight” has been replaced with --- the free weight if it is determined that the user is not holding the free weight ---.

In claim 26, line 3, “the selected weight” has been replaced with --- the selected free weight ---.

In claim 27, line 3, “the selected weight” has been replaced with --- the selected free weight ---.

In claim 28, lines 2-3, “the selected weight” has been replaced with --- the selected free weight ---.

In claim 41, line 15, “a user” has been replaced with --- the user ---.

In claim 42, line 2, “a free weight” has been replaced with --- the selected free weight ---.

In claim 43, lines 2-3, “the selected weight” has been replaced with --- the selected free weight ---.

In claim 44, line 3, “the selected weight” has been replaced with --- the selected free weight ---.

In claim 45, line 2, “the selected weight” has been replaced with --- the selected free weight ---.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record (Wang (US 6,527,678) in view of Reyes (US 2009/0036273); Wang (US 6,527,678) in view of Hundley (US 2007/0197353)) fails to teach or render obvious a treadmill in combination with all of the elements and structural and functional relationships as claimed and further including:
wherein the memory includes programmed instructions that, when executed, cause the processor to determine whether the user is holding a free weight (claim 21); and
wherein the memory includes programmed instructions that, when executed, cause the processor to instruct the user to select a free weight (claim 41).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Eastern Time, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784